                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                               4:19-CR-3053

vs.                                                  MEMORANDUM AND ORDER

MATHEW S. GOAD,

                       Defendant.


         This matter is before the Court on the Magistrate Judge's Findings,
and Recommendation (filing 43) recommending that the Court deny the
defendant's motion to suppress (filing 28) as to the Fourth Amendment
search and seizure and Sixth Amendment issues.1 The defendant has not
objected to the Magistrate Judge's recommendation.
         Title 28 U.S.C. § 636(b)(1) provides for de novo review of a Magistrate
Judge's findings or recommendations only when a party objects to them.
Peretz v. United States, 501 U.S. 923 (1991). Failure to object to a finding of
fact in a Magistrate Judge's recommendation may be construed as a waiver of
the      right   to    object   from   the    district   court's   order    adopting        the
recommendation of the finding of fact. NECrimR 59.2(e). The defendant was
expressly advised that "failing to file an objection to this recommendation as
provided in the local rules of this court may be held to be a waiver of any
right to appeal the court's adoption of the recommendation." Filing 43 at 11.
And the failure to file an objection eliminates not only the need for de novo
review, but any review by the Court. Thomas v. Arn, 474 U.S. 140 (1985);



1   The defendant's Fifth Amendment issues have been reserved for hearing. See filing 42.
Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th Cir. 2009); see also
United States v. Meyer, 439 F.3d 855, 858-59 (8th Cir. 2006).
      Accordingly,   the   Court    will   adopt   the   Magistrate    Judge's
recommendation that the defendant's motion to suppress be denied as to the
Fourth Amendment and Sixth Amendment issues, and any objection is
deemed waived.


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing 43)
            are adopted.


      2.    The defendant's motion to suppress (filing 28) is denied in part as
            set forth above.


      Dated this 26th day of August, 2019.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -2-
